Turner, J.
1! The act of December 15,1900, incorporating the City of Tennille, in express terms declares that no suit shall be brought against that municipality save in its corporate name, to wit: “The City of Tennille.” Acts of 1900, p. 448. sec. 3.
2. It follows that a petition brought, apparently, with a view to seeking relief ■ as against that municipal corporation, but in which process is prayed against the “Mayor and Council of the City of Tennille, a corporation,” is not maintainable. Boon v. Mayor & Council of Jackson, 98 Ga. 490; Town of Dexter v. Gay, 115 Ga. 765. Judgment affirmed.

All the Justices concur.